 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ESTATE OF LARRY LEE                              CASE NO. C18-1025-MJP
            COVELLO,
11                                                           ORDER GRANTING
                                   Plaintiff,                DEFENDANT’S MOTION TO
12                                                           DISMISS
                   v.
13
            NORDSTROM, INC,
14
                                   Defendant.
15

16
            THIS MATTER comes before the Court on Defendant Nordstrom, Inc.’s Motion to
17
     Dismiss. (Dkt. Nos. 6, 16.) Having reviewed the Motion, the Response (Dkt. Nos. 29, 30), the
18
     Reply (Dkt. No. 31) and the related record, the Court GRANTS the Motion to Dismiss.
19
                                                Background
20
            Plaintiff, proceeding on behalf of the Estate of Larry Lee Covello (the “Estate”), filed this
21
     suit against Defendant Nordstrom, Inc. (“Nordstrom”) contesting the distribution of funds from a
22
     retirement account owned by Larry Lee Covello, a former employee of Nordstrom and a
23

24


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 1
 1   participant in the company’s 401(k) Plan & Profit Sharing Account (the “Nordstrom Plan”). 1

 2   (Dkt. No. 1, Complaint at ¶ 3.) At the time of his death in August 2009, Mr. Covello’s last will

 3   and testament named Herbert C. Heintz and Barbara A. Heintz as the executors of his estate. (Id.

 4   at ¶ 4.) His 401(k) account named Claudia Williams as the beneficiary. (Id. at ¶ 8.) In

 5   accordance with this designation, Nordstrom distributed the $18,000 in funds in the account to

 6   Ms. Williams in 2018. (Id. at ¶ 9.)

 7          Plaintiff initially filed a petition in King County Superior Court, attempting to proceed

 8   under Washington’s Trust and Estate Dispute Resolution Act (TEDRA), RCW 11.96A et seq.

 9   (Id.) In July 2018, Nordstrom removed the action to federal court on the grounds that the claim

10   is preempted by the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et

11   seq. (See Dkt. No. 1.) Nordstrom now moves to dismiss.

12

13

14

15          1
               Plaintiff initially attempted to proceed pro se in this action on behalf of the Estate of
     Larry Lee Covello. After issuing an order to show cause and receiving no response, the Court
16
     dismissed this case without prejudice in August 2018. (Dkt. Nos. 13, 18.) Thereafter, Plaintiff
     retained counsel and moved for reconsideration, and the Court vacated its order of dismissal.
17
     (Dkt. No. 23, 27.) While Plaintiff is apparently no longer proceeding pro se, the Court notes that
     many of the pleadings filed in this action do not appear to have been the work of counsel. For
18
     example, the response to the Motion to Dismiss was initially filed on September 13, 2018,
     unsigned, but with a signature block bearing the name of “Herbert Heintz, Executor of the Estate
19
     of Larry Lee Covello pro se.” (Dkt. No. 29 at 7.) After the Court struck the response, a
     substantively amended response was filed on September 18, 2018, a day after the filing deadline,
20
     purportedly by counsel. (Dkt. No. 30.) Counsel did not request to extend the filing deadline and
     did not seek leave to amend the response. On October 4, 2018, an identical response was filed,
21
     now bearing the caption “Witness List.” (Dkt. No. 34.) On October 23, 2018, Plaintiff filed its
     Requests for Admissions, bearing the caption “Discovery Plan.” (Dkt. No. 35.) To the extent
22
     that these pleadings have in fact been entered by counsel, the Court once again advises counsel
     to review and comply with the Federal Rules of Civil Procedure, the Court’s Local Rules, and
23
     the Court’s Electronic Filing Procedures. (See Dkt. No. 25.) To the extent that these pleadings
     have been filed by Mr. Heintz, the Court notes that they are entirely improper.
24


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 2
 1                                                 Discussion

 2     I.    Legal Standard

 3           The Court may dismiss a complaint for “failure to state a claim upon which relief can be

 4   granted.” Fed. R. Civ. P. 12(b)(6). “A complaint may fail to show a right of relief either by

 5   lacking a cognizable legal theory or by lacking sufficient facts alleged under a cognizable legal

 6   theory.” Woods v. U.S. Bank N.A., 831 F.3d 1159, 1162 (9th Cir. 2016). In ruling on a Rule

 7   12(b)(6) motion, the Court must accept all material allegations as true and construe the complaint

 8   in the light most favorable to the non-movant. Wyler Summit P’Ship v. Turner Broad. Sys., Inc.,

 9   135 F.3d 658, 661 (9th Cir. 1998). The complaint “must contain sufficient factual matter,

10   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

11   U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (1955)). A

12   complaint that offers “labels and conclusions” or “a formulaic recitation of the elements of a

13   cause of action” will not suffice, nor will “naked assertions” devoid of “further factual

14   enhancement.” Id.

15    II.    Plaintiff’s Claim is Preempted By ERISA

16           Nordstrom contends that Plaintiff’s claims are preempted by ERISA. Plaintiff responds

17   that ERISA does not preempt state laws governing wills.

18           It is not disputed that the Nordstrom Plan is governed by ERISA. The purpose of ERISA

19   is to protect plan participants and beneficiaries. See Shaw v. Delta Air Lines, Inc., 463 U.S. 85,

20   90 (1983) (“ERISA is a comprehensive statute designed to promote the interests of employees

21   and their beneficiaries in employee benefit plans.”). Consistent with this purpose, ERISA

22   explicitly preempts “any and all state laws insofar as they may now or hereafter relate to any

23   employee benefit plan.” 29 U.S.C. § 1144(a); see also Carmona v. Carmona, 603 F.3d 1041,

24


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 3
 1   1061 (9th Cir. 2010) (“[A] state law cannot invalidate an ERISA plan beneficiary designation by

 2   mandating distribution to another person.”) (citation omitted).

 3          Plaintiff cites no cases which support its claim that Washington’s laws governing wills

 4   are somehow exempt from these “deliberately expansive” preemption provisions. Pilot Life Ins.

 5   Co. v. Dedaux, 481 U.S. 41, 46 (1987). To the contrary, other circuits have repeatedly found

 6   that ERISA preempts application of state probate law to determine the proper beneficiary under a

 7   plan. See, e.g., Krishna v. Colgate Palmolive Co., 7 F.3d 11, 16 (2nd Cir. 1993) (“There is a

 8   strong interest in uniform, uncomplicated administration of ERISA plans, many of which

 9   function in a number of states. . . . It would be counterproductive to compel the Policy

10   administrator to look beyond those designations into varying state laws regarding wills, trusts

11   and estates, or domestic relations to determine the proper beneficiaries of Policy distributions.”);

12   MacLean v. Ford Motor Co., 831 F.2d 723, 727-28 (7th Cir. 1987) (“[T]he state testamentary

13   law has ‘a connection with or reference to [the Plan],’ because, if applied, the state law would

14   determine the distribution of assets under the Plan. . . . Applying state testamentary transfer law

15   to determine the beneficiary under the terms of the decedent’s will would not only relate to the

16   Plan, but would interfere with the administration of the Plan and violate its terms. When, as

17   here, the terms of an employee pension plan under ERISA provide a valid method for

18   determining the beneficiary, that mechanism cannot be displaced by the provisions of a will.”)

19   (citation omitted).

20          The Court finds that Plaintiff’s claims, which seek to recover benefits distributed under

21   the Nordstrom Plan, are clearly preempted by ERISA.

22

23

24


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 4
 1   III.    Plaintiff Failed to Exhaust Administrative Remedies

 2          Before bringing a claim for wrongful denial of benefits under ERISA, a claimant must

 3   first exhaust administrative remedies. See Diaz v. United Agric. Emp. Welfare Benefit Plan &

 4   Trust, 50 F.3d 1478, 1483 (9th Cir. 1995) (“[A] claimant must avail himself or herself of a plan’s

 5   own internal review procedures before bringing suit in federal court.”). This requirement “serves

 6   several important policy considerations, including the reduction of frivolous litigation, the

 7   promotion of consistent treatment of claims, the provision of a nonadversarial method of claims

 8   settlement, the minimization of costs of claim settlement and a proper reliance on administrative

 9   expertise.” Id.

10          It is not disputed that Plaintiff failed to exhaust administrative remedies associated with

11   the Nordstrom Plan. While Plaintiff claims that Mr. Heintz “called the Nordstrom Benefit

12   Center and discussed making a claim with an employee of Nordstrom’s,” it does not claim that

13   Mr. Heintz pursued an appeal. (See Dkt. No. 30 at 2.) Nor does it claim that the Nordstrom Plan

14   failed “to establish or follow ‘reasonable’ claims procedures as required by ERISA,” or that

15   resort to these procedures would have been “futile or the remedy inadequate.” Vaught v.

16   Scottsdale Healthcare Corp. Health Plan, 546 F.3d 620, 627 (9th Cir. 2008). Instead, Plaintiff

17   claims—for the first time in its response to the Motion to Dismiss—that the Nordstrom Plan “did

18   not mention any administrative remedies.” (Id. at 7.) This claim was not plead in its Complaint,

19   and is irrelevant for purposes of Rule 12(b)(6). See Schneider v. Cal. Dept. of Corrections, 151

20   F.3d 1194, 1197 n.1 (9th Cir. 1998).

21          The Court finds that Plaintiff’s failure to exhaust administrative remedies precludes it

22   from seeking relief from this Court.

23

24


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 5
 1   IV.    ERISA Requires Distribution to the Named Beneficiary

 2          Even if Plaintiff had properly exhausted administrative remedies, it fails to show that

 3   Defendant’s distribution of funds to Ms. Williams was improper. The distribution of benefits

 4   under the Nordstrom Plan could only be made according to ERISA, which requires plan

 5   administrators to administer the plan “in accordance with the documents and instruments

 6   governing the plan.” 29 U.S.C. § 1104(a)(1)(D); see also Estate of Lundy v. Lundy, 187 Wn.

 7   App. 948, 954 (2015) (“[F]ederal law mandates the distribution of ERISA benefits to the

 8   designated beneficiary, regardless of state law providing otherwise.”); Premera Blue Cross v.

 9   Winz, Case No. 17-695BAT, 2018 WL 2010573, at *5 (W.D. Wash. Apr. 30, 2018) (“[E]ven

10   when the distribution of an ERISA-governed asset may arguably be unfair or may result in unjust

11   enrichment to the designated beneficiary, the directives of the Plan documents must be

12   followed.”). Here, Defendant did just that when it distributed the funds to Ms. Williams.

13          Plaintiff’s remaining claims—(1) that Nordstrom’s distribution of funds to Ms. Williams

14   “should be outlawed” based upon a state statute of limitations applicable to written contracts and

15   (2) that Nordstrom violated its fiduciary duty to the Plan beneficiary and should have instead

16   paid the funds “into the registry of the court, to be held in custodial legis”—are also unavailing,

17   and the Court finds no support for either contention. (Dkt. No. 30 at 3-4, 7-8.)

18                                               Conclusion

19          Because Plaintiff’s claim is preempted by ERISA, because Plaintiff failed to exhaust

20   administrative remedies prior to bringing suit, and because Plaintiff failed to identify any

21   violation of ERISA, the Court finds that Plaintiff has failed to state a claim upon which relief

22   may be granted. The Court therefore GRANTS Defendant’s Motion to Dismiss.

23

24


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 6
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated October 30, 2018.

 3

 4

 5
                                                         A
                                                         Marsha J. Pechman
                                                         United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 7
